Citation Nr: 1750459	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-22 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for bilateral pes planus with plantar fasciitis, prior to January 25, 2013.


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel











INTRODUCTION

The Veteran served on active duty from January 1983 to January 1987and  December 1990 to September 1991, to include service in the Southwest Asia Theater of Operations during Operation Desert Shield/Desert Storm.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision from the Department of Veterans (VA) Regional Office (RO) in Winston-Salem, North Carolina which increased the rating for bilateral pes planus to 30 percent disabling effective August 5, 2010.  
 
In May 2013 the Veteran was awarded a 50 percent rating for his service-connected bilateral pes planus, effective January 25, 2013.  This represents the maximum benefit available under the assigned disability rating.  However, as a higher rating may be assignable prior to January 25, 2013 and the claimant is presumed to seek the maximum available benefit, the claim for a higher rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).
 
The Veteran was scheduled for a Board hearing at the RO. In January 2016, the Veteran withdrew his hearing request.  Accordingly, appellate review will proceed without a hearing.  38 C.F.R. § 20.704(d) (2016). 
 
In August 2017 the Board sent the Veteran a representation clarification letter.  In September 2017 the Board received the Veteran's Pro Se Election form; as such, the Board considers the Veteran to be unrepresented.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.






REMAND

The AOJ last issued a Supplemental Statement of the Case (SSOC) addressing the issues on appeal in May 2015.  Since that time, and prior to certification to the Board in October 2016, additional records relevant to the claim, including VA treatment records, have been added to the file.  As such, the Board cannot address this issue until the AOJ first readdresses it by issuance of an SSOC.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2016).  

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify all outstanding treatment records relevant to the claim for increased evaluation for service-connected pes planus with plantar fasciitis, prior to January 25, 2013.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2. After the above development has been completed, as well as any other development deemed necessary, the claim for entitlement to an evaluation in excess of 30 percent for bilateral pes planus with plantar fasciitis, prior to January 25, 2013 must be re-adjudicated.  If any benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case, and allow an appropriate opportunity to respond thereto before returning the matter to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




